Citation Nr: 9907383	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-49 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim for service connection for a psychiatric 
disorder.  

2.  Whether new and material evidence has been obtained to 
reopen a claim for service connection for bilateral hearing 
loss.  

(The matter of whether a Board of Veterans' Appeals decision 
denying service connection for a psychiatric disorder should 
be revised or reversed on the grounds of clear and 
unmistakable error will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945 and from June 1947 to June 1950.  The record shows that 
he served in the Air Offensive, Europe, flew 28 missions and 
was awarded the Distinguished Flying Cross and Air Medal, 
with 3 clusters and 1 battle star.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO) which determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a neuropsychiatric disorder and 
bilateral hearing loss.  

In January 1997, the Board remanded the case for the RO to 
schedule the veteran for a hearing.  The hearing having been 
conducted, the case was returned to the Board.  In April 
1998, the Board remanded the case for additional development 
by the RO.  The directed development having been completed to 
the extent possible, the case has been returned to the Board.  

In the April 1998 remand, the Board noted that there was a 
pending claim of clear and unmistakable error in the Board's 
prior denial of service connection for a neuropsychiatric 
disorder.  That issue will be addressed in a separate 
decision.  



FINDINGS OF FACT

1.  Service connection for hearing loss was denied by the 
Board in May 1978.  

2.  In support of reopening his claim, the veteran has 
presented credible testimony that he has had hearing problems 
since service, during which he had flying duties and was 
awarded the Distinguished Flying Cross.  

3.  Service connection for a psychiatric disorder was denied 
by the Board in August 1979.

4.  There is no competent evidence since that decision 
establishing that the veteran has an acquired psychiatric 
disorder and that such is related to service.  The additional 
evidence since the Board's 1979 decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The Board's May 1978 denial of service connection for 
hearing loss is final.  38 U.S.C. § 4004 (1974) (now 
38 U.S.C.A. § 7104) (West 1991 & Supp. 1997).  

2.  Evidence received since the Board's May 1978 decision is 
new and material on the issue of entitlement to service 
connection for hearing loss and the claim for service 
connection is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).

3.  The Board's August 1979 denial of service connection for 
psychiatric disease is final.  38 U.S.C. § 4004 (1974) (now 
38 U.S.C.A. § 7104).  

4.  Evidence received since the Board's August 1979 decision 
is not new and material on the issue of entitlement to 
service connection for neuropsychiatric disorder and the 
claim for service connection is not reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Factual Background

A July 1942 service entrance examination found the veteran's 
hearing to be 20/20 in each ear and did not note any 
psychiatric disorder.  In June 1944, he was hospitalized for 
operational fatigue-mild.  He was returned to duty later that 
month, listed as improved.  A summary of an interview 
conducted during that hospitalization, shows that he reported 
that he felt "pretty good" but could not regain weight he 
had lost.  He said that he slept well, but occasionally 
dreamed of trying to bail out of his aircraft but being 
forcibly restrained.  He occasionally screamed in his sleep, 
bit his nails and had vomited several times the day before.  
In the report of a personality study conducted in June 1944, 
it was recorded that on his 4th mission, the entire crew had 
to bail out of the aircraft and were relieved from flying 
missions for three weeks because of nervous reactions and 
fatigue.  After his 28th mission, the veteran began to bite 
his nails more, smoke more, lose weight and have dreams of 
trying to bail out but being held back.  He also had an 
increase in his fear of "flak" after seeing it cause 
another aircraft to explode.  

A July 1944 examination revealed the veteran's hearing to be 
20/20 in each ear.  On the portion of the examination report 
titled "Nervous system and personality estimate," there was 
a notation of minimal operational fatigue, residual of a 
fatigue which had been treated in June 1944.  An October 1945 
service separation examination, using whispered voice, 
revealed that hearing was 15/15 in each ear and found the 
veteran to be psychiatrically normal.  

On a June 1947 entrance examination whispered voice testing 
found the veteran's hearing to be 15/15 in each ear and a 
neuropsychiatric examination was normal.  A June 1950 
separation examination, using spoken and whispered voice, 
found his hearing to be 15/15 in each ear; it was reported 
that there were no significant psychiatric abnormalities and 
no personality deviation.  

The veteran was hospitalized by the VA in December 1964 
because of alcoholism and vomiting blood.  He reported that 
he had been hospitalized for 30 days for observation in June 
1944.  He said that, at that time, he had nightmares and 
restless sleep.  The examiner said that the psychiatrist 
evidently found nothing mentally wrong, because the veteran 
was returned to duty.  The examiner said that there was a 
history of drinking since 1945, which was on the increase.  
The veteran said that he had been nervous since service, 
reporting that any kind of excitement or noise made him 
highly nervous.  On examination, there was no evidence of 
psychosis or somatization.  He was not depressed and his 
memory, attention and concentration span were good.  Judgment 
appeared adequate and intelligence was commensurate with 
education.  He had some daydreams in which he was very 
successful, but, the examiner said, they were not suggestive 
of a schizophrenic process.  It was reported that he had been 
previously hospitalized in September and October 1961; at 
that time, sociopathic personality disturbance and alcoholism 
were diagnosed.  After the hospitalization, he said that he 
was not nervous and realized that he could control his 
nervousness without alcohol or drugs.  The pertinent final 
diagnosis was addiction to alcohol.  

At a January 1978 hearing before the Board, the veteran 
testified that following his 26th mission, he had been sent 
to the flight surgeon.  The flight surgeon told him to fly 
one more mission.  He said that he flew two more missions 
and, after his 28th mission, the flight surgeon told him that 
he was grounded.  He stated that when he was nervous, he 
could not hear and that it had always been that way.  
Transcript of January 1978 hearing (1978 T.) at 3.  He said 
that on his 4th mission, he bailed out of his bomber when it 
was returning to base.  Id. at 3-4.  He reported that he had 
returned to a redistribution center in the United States.  He 
was told by a psychiatrist that he was going to be 
hospitalized because he had dreams about his family.  While 
hospitalized, he received psychiatric treatment and 
tranquilizers.  He could not recall whether he was given a 
hearing test when he was hospitalized.  Id. at 5.  He noted 
that he had nervous and hearing problems during his second 
period of service.  Id. at 6.  When asked why he had not 
sought treatment for his nervous condition, he said that he 
could not afford a private physician and did not want to be 
hospitalized for observation by the VA.  Id. at 6-7.  Also, 
he did not believe that he could be cured.  He reported 
having lost several jobs after service because of his nerves.  
Id. at 7.  He had been an armorer and aerial gunner during 
his first period of service and an aircraft engine mechanic 
during the second.  Id. at 8.  He said that he did not know 
exactly why he had been grounded; he did state that he was 
nervous which could have been the reason.  When asked if he 
had been treated for nerves or hearing problems while in 
England, he replied that he had gone on sick call because his 
ears "stopped up" following a rapid descent of an aircraft 
in which he was a crew member.  Id. at 9-10.  He was later 
taken up and went through a slow descent and his symptoms 
cleared after a short time.  Id. at 10.  When asked about his 
symptoms when he was hospitalized, he said that he had bad 
dreams and bit his fingers.  When asked about his treatment 
when he was hospitalized, the veteran said that the doctor 
talked to him four or five times and he was given pills.  Id. 
at 11-12.  He said he first sought treatment in 1968 from a 
Dr. Bell, because he couldn't hear in either ear.  Id. at 12.  
He testified that he had never seen a psychiatrist for his 
nerves.  Id. at 13.  He believed that he had a nervous 
disorder at the time of his discharge but did not want to be 
evaluated because he was told that evaluation would delay his 
discharge.  He repeated that when he became nervous, he had 
difficulty hearing.  Id. at 14.  He did not receive any 
further treatment for his nerves during service.  Id. at 16.  

During a June 1978 VA psychiatric examination, it was 
recorded that the veteran became almost totally deaf when he 
was excited or nervous.  He said that he returned to service 
in 1947 because he was not adjusting well "outside."  He 
reported being nervous between 1947 and 1950.  He claimed 
that being unable to hear made him nervous.  On examination, 
he was alert, in good contact and well-oriented.  The 
examiner said that there was evidence of a personality 
problem, dating back to an early age with rather severe 
problems in adjusting to military service, with a 
complication of excessive use of alcohol, some feelings of 
inferiority, inability to trust himself completely and lack 
of dependence on his judgment.  The examiner also said that 
the veteran's anxiety did not appear to be the main problem 
"and not to a sufficient degree of a diagnostic category...."  
The veteran was described as having a rather severe 
personality disorder of a lifelong nature.  The diagnosis was 
inadequate individual.  

Records from the Lewis-Gale Clinic show that the veteran was 
noted to be hard of hearing in May 1992.  He had a sinus 
infection with stopped up ears and nose and a hearing problem 
in August 1992; he had noted a rapid decrease in his hearing.  
Similar problems in the past had improved with an antibiotic.  
Both tympanic membranes were slightly retracted, but did not 
have any effusion, redness or bulging.  In April 1993, he was 
seen at the Lewis-Gale Clinic for various complaints, 
including hearing loss.  The examiner recalled that the 
veteran had said the hearing loss went back to service; no 
findings or conclusions were reported.  Those records, from 
December 1982 to September 1997, do not show any psychiatric 
complaints or findings.  In a social history made in April 
1993, it was recorded that he had some stress but generally 
got along well.  

At a December 1994 RO hearing, the veteran testified that he 
had flown at 23,000 feet during the winter which had affected 
his ears.  Transcript of December 1994 hearing ( 1994 T.) at 
2-3.  He recounted the episode of ear problems following the 
rapid descent of an aircraft in which he was a crew member.  
He said that he had initially been treated on the ground 
which was unsuccessful and later was taken aloft with a 
slower descent.  Id. at 3.  His hearing was checked every 6 
months when he worked at GE from 1968 to 1984.  Id. at 5-6.  
He said that he had never had any treatment for a nervous 
disorder; he drank because the pressure would build up.  He 
stated again that when he was nervous, he had difficulty 
hearing.  Id. at 6.  He reported almost being struck by an 
aircraft propeller because he couldn't hear it in either 1947 
or 1950, and that he had never been treated for a nervous 
disorder Id. at 7.  He did not recall being treated for a 
nervous disorder during his second period of service.  Id. at 
8.  

An October 1995 audiometry examination, at the Lewis-Gale 
Clinic revealed the pure tone air conduction thresholds, in 
decibels, to be:  




HERTZ




500
1,000
2,000
3,000
4,000
6,000
RIGHT
50
45
50
55
80
80
LEFT
40
45
45
55
75
75
Speech audiometry was 84 percent in each ear.  

At a Travel Board hearing in November 1997, the veteran 
testified that his service was in heavy bombers, B-17; first, 
as a waist gunner and, later, as a bomb toggler.  He said 
that he had to bail out of an aircraft because of damage 
received from German anti-aircraft artillery fire.  
Transcript of November 1997 hearing (1997 T.) at 3.  He 
reported that he had not been given ear protection or other 
protection from the elements.  He reported acoustic trauma 
from multiple large-caliber machine gun fire, with at least 4 
guns firing when engaged.  Id. at 4.  He reported flying and 
making a slow descent because he had too much pressure on the 
inside of his ears following a rapid descent.  Id. at 6.  He 
reported having been grounded by the flight surgeon in April 
1944 because of his hearing and nerves.  He also said that he 
did not hear well when anxious or stressed out.  Id. at 7-8.  
He said that a private physician, Dr. Menwick, whom he saw in 
the 1960's, told him that flying had caused scarred and 
thickened eardrums, so that he didn't pick up sound easily.  
He had not sought treatment prior to that.  Id. at 8-9.  He 
testified that he had a noticeable hearing loss within a year 
or two after discharge, indicating that he had had trouble 
hearing forklifts at GE.  He further testified that every few 
months he would dream that his plane caught fire.  Id. at 10-
11.  He remembered that the dreams and nightmares started 
while he was hospitalized.  Id. at 12.  He again noted that 
stress made it more difficult to hear and said that after he 
had been with GE for 12 or 13 years he was given a hearing 
test and had to return because of hearing loss.  Id. at 15.  
He said that after service, he worked in a grocery store for 
10 years and had always been able to hear on the telephone 
while taking orders; he then worked as a "wireman" in a 
quiet environment.  Id. at 16.  He said that he volunteered 
to return to service and worked as an aircraft mechanic where 
he was exposed to noise.  Id. at 20-21.  As he got older, he 
thought more about his combat experiences.  Id.  at 22.  He 
recalled that the first audiogram that he had was in the mid 
to late 1970s and stated that he started working for GE in 
1967.  Id. at 24-25, 27.  

The veteran did not respond to a request by the RO that he 
provide information regarding evaluation and/or treatment for 
hearing loss and the examinations conducted at GE.  

Criteria and Analysis

The Board remanded this case in an attempt to ensure that the 
veteran would have an opportunity to identify evidence that 
might be helpful to his claim.  However, he did not respond 
to a request from the RO to identify any additional relevant 
medical evidence.  The Board finds that the VA has complied 
with the directives in the remand, Stegall v. West, 11 Vet. 
App. 268 (1998) to the extent possible.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  

The Board's May 1978 denial of service connection for hearing 
loss and the August 1979 denial of service connection for 
psychiatric disease are final.  38 U.S.C.A. § 7104.  

Once there is a final decision, new and material evidence is 
required to reopen the claim.  38 U.S.C.A. § 5108.  The Board 
must first determine whether any additional evidence is "new 
and material."  Later, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must determine if there is a well-
grounded claim and then evaluate the merits of the veteran's 
claim in light of all of the evidence, both old and new.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Elkins v. 
West, No. 97-1534 (U.S. Vet.App. Feb. 17, 1999) (en banc), 
Winters v. West, No. 97-2180 (U.S. Vet.App. Feb. 17, 1999) 
(en banc).  

The term "new and material evidence" means evidence which has 
not been previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  

The newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with claims for service connection.  Evans v. Brown, 
9 Vet. App. 273, 284 (1996), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996) (table).  It is the specified basis for the final 
disallowance that must be considered in determining whether 
the newly submitted evidence is probative.  Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim.  Evans, 9 Vet. App. at 284.  

The term "service connection" connotes many factors but 
basically it means that a disease or injury, resulting in 
disability or death, was incurred coincident with service in 
the Armed Forces or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a) (1998).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(West 1991); 
38 C.F.R. § 3.304(d) (1998).  

Where, as here, the veteran engaged in combat, satisfactory 
lay evidence that an injury or disease was incurred in 
service will be accepted as sufficient proof of service 
connection where such evidence is consistent with the 
circumstances, conditions, or hardships, of service.  38 
U.S.C.A. § 1154; Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996); 38 C.F.R. § 3.304 (1997).  However, competent evidence 
of a nexus between a current disability and service is still 
required.  Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).

Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater, when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
Hearing is within normal limits when pure tone air conduction 
thresholds are 20 decibels or less.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).  

In essence, it is contended that hearing loss resulted from 
acoustic trauma and from changes in air pressure while the 
veteran flew in unpressurized aircraft during service.  He 
says that his World War II service was in heavy bombers, B-
17s; first, as a waist gunner and, later, as a bomb toggler.  
He reported that he had not been given ear protection or 
other protection from the elements.  He reported acoustic 
trauma from aircraft engine noise and from multiple large-
caliber machine gun fire while flying and from aircraft 
engine noise while working as an aircraft mechanic during 
service.  

The evidence of record, relating to hearing loss, at the time 
of the Board's May 1978 decision consisted of service medical 
records and the veteran's testimony at a January 1978 hearing 
before the Board.  The service medical records did not show 
hearing loss or ear problems, and the veteran did not testify 
that he had hearing loss in service.  Service-connection was 
denied because hearing loss was not shown in service.  

The pertinent evidence of record received since the Board's 
May 1978 rating decision consists of records from the Lewis-
Gale Clinic and the veteran's testimony at hearings in 
December 1994 and November 1997.  

The additional evidence shows that the veteran has a 
disabling hearing loss. Although much of the veteran's 
testimony at the hearings in December 1994 and November 1997 
was essentially a repetition of his testimony at the January 
1978 hearing, he did testify that he was subjected to 
acoustic trauma and barotrauma during aerial combat, in 
addition to his 1978 testimony regarding his ears being 
"stopped up."  His testimony in general has also indicated 
a continuity of hearing problems since service.  

The initial post-service evidence showing hearing disability 
is the records of the Lewis-Gale Clinic in May 1992, decades 
after service.  Although those records do not specifically 
link the hearing disability to service, it is commented in 
one record that the veteran reported having had hearing loss 
since service. 

Clearly, the veteran engaged in combat with the enemy and the 
Board finds his testimony to be credible.  His report of 
acoustic trauma and barotrauma in service is consistent with 
the circumstances of his service.  Although the service 
medical records show normal hearing on voice testing, the 
veteran was not given the more precise testing by puretone 
audiology during or at discharge from active duty.  
Additionally, the veteran has reported a continuity of 
hearing problems which, when considered along with the other 
evidence and in light of the nature of his service, is 
accepted as new and material evidence sufficient to reopen 
the claim of service connection.  


Psychiatric Disorder

The evidence of relating to a psychiatric disorder on file at 
the time of the Board's August 1979 decision consisted of 
service medical records, the December 1964 VA hospitalization 
report, the June 1978 VA examination report and the veteran's 
testimony at a January 1978 hearing before the Board.  The 
service medical records show hospitalization of the veteran 
in June 1944 for operational fatigue.  However, subsequent 
examinations found him to be psychiatrically normal and a VA 
examination in June 1978 resulted in a diagnosis of a 
personality disorder.  

In August 1979, the Board denied service-connection for a 
psychiatric disease because the evidence since an unappealed 
rating decision in May 1965 showed only the personality 
disorder for which service-connection was prohibited by 
regulation.  38 C.F.R. § 3.303 (1978).  The pertinent 
evidence of record subsequent to the Board's August 1979 
decision consists of records from the Lewis-Gale Clinic and 
the veteran's testimony at hearings in December 1994 and 
November 1997.  The additional medical record do not show 
that the veteran has a chronic acquired psychiatric disorder.  
The veteran's testimony at his November 1997 hearing was 
mainly regarding nervous problems in service although he 
reported current shaking when he is being observed while 
writing and occasional recurrent dreams in which he is trying 
to get out of an airplane.  That evidence is cumulative 
because it is not competent evidence of whether the veteran 
has a psychiatric disorder for which service-connection can 
be granted.  

As noted above, the veteran did have distinguished combat 
service and his testimony at his November 1997 personal 
hearing was entirely credible.  However, as was explained to 
him at that time, the testimony of a lay person, regardless 
of how believable, may not be sufficient to allow a claim.  
Such is true in this case.  If the veteran can provide 
medical evidence or opinion that he has an acquired 
psychiatric disorder related to service, such evidence would 
likely constitute new and material evidence for reopening his 
claim.  


ORDER

The claim of service connection for bilateral hearing loss is 
reopened.  

There being no new and material evidence, the veteran's 
application to reopen the claims for service connection for a 
psychiatric disorder is denied.


REMAND

Initially, the Board finds the veteran's reopened claim for 
service connection for bilateral hearing loss to be well 
grounded.  He has reported a history of chronicity of 
symptomatology, and hearing loss due to acoustic trauma 
and/or barotrauma would be consistent with the circumstances 
of his service.  

Accordingly, the claim for service connection for hearing 
loss is remanded for the following:

1.  The veteran should be permitted to 
submit or identify any evidence pertinent 
to his claim for service connection for 
hearing loss.  The RO should obtain any 
evidence identified.

2.  The veteran should be scheduled for 
an evaluation by an audiologist and a 
special ear, nose and throat examination 
by a medical doctor, to be conducted on 
the same day if possible.  The importance 
of reporting for the examinations should 
be stressed to the veteran and a copy of 
any relevant correspondence should be 
sent to his representative.  The 
examiners should elicit and record his 
military and hearing loss history.  The 
claims folder must be made available to 
the medical examiner, who should review 
the entire file including the service 
medical records.  The medical examiner 
should address the following: (1) Is the 
veteran's hearing loss of a type that 
could be due to remote noise exposure or 
barotrauma; (2) is it at least as likely 
as not that the veteran's hearing loss is 
the result of military aviation duties in 
which he flew at least 28 missions 
overseas as a bombardier, bailed out of 
an aircraft, and was noted to have had 
bends (affecting his legs).  An 
explanation for the opinion should be 
given.  

3.  The RO should then review the record 
to insure that the Board's inquiry was 
adequately addressed.  Any indicated 
corrective action should be taken.  

4.  The claim for service connection for 
hearing loss should then be readjudicated 
de novo, with consideration of all 
evidence of record and all applicable law 
and regulations, including 38 U.S.C.A. 
§ 1154.  If the claim remains denied, a 
supplemental statement of the case should 
be issued and the case returned to the 
Board after the veteran has had 
opportunity to respond.  No action is 
required of the veteran until he is so 
informed.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

- 15 -


